     Case 2:20-cv-00206-KJM-DB Document 22 Filed 09/24/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    JACOB DANIEL WOLF,                                No. 2:20-cv-0206 KJM DB P
13                       Plaintiff,
14           v.                                         ORDER
15    RALPH DIAZ, et al.,
16                       Defendants.
17

18          Plaintiff, a state prisoner, alleges that his rights under the Americans with Disabilities Act,

19   42 U.S.C. § 12131 et seq. were violated when he was excluded from serving the remaining term

20   of his sentence in a fire camp on the ground of his disability even though he is otherwise qualified

21   to participate in the program. By way of relief, plaintiff seeks damages and an order directing the

22   California Department of Corrections and Rehabilitation to place plaintiff in the fire camp.

23          Plaintiff now moves for leave to amend his complaint to add another request for injunctive

24   relief, namely, the retroactive award of enhanced good time credits that he would have received (a

25   66% enhancement) had he been permitted to participate in the fire camp. With the enhanced good

26   time credits, plaintiff contends that his release date would be in November 2020, nearly a year

27   earlier than his currently expected release date in October 2021.

28
                                                        1
     Case 2:20-cv-00206-KJM-DB Document 22 Filed 09/24/20 Page 2 of 3

 1          In Preiser v. Rodriguez, the Supreme Court held that

 2                  when a state prisoner is challenging the very fact or duration of his
                    physical imprisonment, and the relief he seeks is a determination that
 3                  he is entitled to immediate release or speedier release from that
                    imprisonment, his sole federal remedy is a writ of habeas corpus.
 4
     411 U.S. 475, 500 (1973). In Preiser, the respondents were state prisoners who were deprived of
 5
     good-conduct-time credits by the New York State Department of Correctional Services as a result
 6
     of disciplinary proceedings. Id. at 476. The prisoners brought suit under 42 U.S.C. § 1983 alleging
 7
     that their due process rights had been violated when their credits were revoked. Id. In each
 8
     respondent’s case, the restoration of good-conduct-time credits entitled the prisoner to immediate
 9
     release on parole. Id. at 479-81. However, the Court stated that “even if the restoration of the
10
     respondents’ credits would not have resulted in their immediate release, but only in their shortening
11
     the length of their actual confinement in prison, habeas corpus would have been the appropriate
12
     remedy.” Id. at 487.
13
            The Ninth Circuit has held that an ADA claim challenging the validity or duration of
14
     confinement is also subject to Preiser. See Bogovich v. Sandoval, 189 F.3d 999, 1002-03 (9th Cir.
15
     1999) (“There is no reason to believe that ADA claims should be treated any differently than §
16
     1983 claims when examining whether a prisoner’s case should have been brought under habeas
17
     corpus.”). While success on an ADA claim does not necessarily imply the invalidity of a prisoner’s
18
     confinement and thus need not be brought in habeas, see id. at 1003, there can be no doubt here
19
     that plaintiff’s proposed request for a retroactive award of good time credits would entitle him to a
20
     speeder release. It would therefore need to be brought in a petition for writ of habeas corpus. See
21
     Klemaske v. California Dep’t of Corr. and Rehab., 2006 WL 278584, *2 (E.D. Cal. Feb 2, 2006)
22
     (finding that court does not have jurisdiction of prisoner-plaintiff’s ADA claim to the extent he was
23
     requesting the retroactive reinstatement of good time credits); Basque v. Schwarzzenegger, 2005
24
     WL 8176684, at *3 (E.D. Cal. Dec. 20, 2005 (same).
25
            Where a prisoner’s complaint evinces a clear intention to state a habeas claim, the Ninth
26
     Circuit has said that the district court should treat it as a habeas petition. See Trimble v. City of
27
     Santa Rosa, 49 F.3d 583, 586 (9th Cir. 1995) (per curiam). Where, however, the intent to bring a
28
                                                       2
      Case 2:20-cv-00206-KJM-DB Document 22 Filed 09/24/20 Page 3 of 3

 1   habeas petition is not clear, the district court should not convert the complaint. Id. Rather, such

 2   claims must be dismissed without prejudice and the complaint should proceed on any remaining

 3   cognizable claims. See Edwards v. Balisok, 520 U.S. 641, 649 (1987); Trimble, 49 F.3d at 585.

 4   Here, there are no other claims. Therefore, this action would be dismissed in its entirety.

 5             It is unclear if plaintiff is aware of the import of his pending motion. Should it be granted,

 6   plaintiff will be required to pursue his claim in a petition for writ of habeas corpus. A federal habeas

 7   court only has the power to release a prisoner; damages are unavailable in a habeas action. Fay v.

 8   Noia, 372 U.S. 391, 431 (1963), overruled on other grounds by Wainwright v. Sykes, 433 U.S. 72,

 9   87 (1977). Because plaintiff may be unaware of these ramifications, the Court will provide him an

10   opportunity to clarify whether he wishes to proceed with his pending motion.

11             Based on the foregoing, IT IS HEREBY ORDERED that plaintiff shall submit notice within

12   fourteen days whether he wishes to proceed with his motion to amend prayer.

13   Dated: September 23, 2020

14

15

16   /DLB7;
     DB/Inbox/Substantive/wolf0206.mta clar
17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
